                              IN THE UNITED STATES DISTRICT
                                COURT FOR THE NORTHERN
                                DISTRICT OF OHIO EASTERN
                                         DIVISION

   UNITED STATES OF AMERICA,
                                                   )
                          Plaintiff,               ) CASE NO: 1:12-CR-00390
                                                   )
           v.                                      ) Judge Dan Aaron Polster
                                                   )
   ANTWAN BOLEK,                                   ) OPINION AND ORDER
                                                   )
                          Defendant.               )
                                                   )



                                          MEMORANDUM

       Before the Court is Defendant Antwan Bolek’s Motion for Appointment of Counsel, Doc

#: 144. For the following reasons, Bolek’s Motion is DENIED.

                                       FACTUAL BACKGROUND

       On March 12, 2013, Bolek pleaded guilty to three counts of Interference with Commerce

by Robbery in violation of 18 U.S.C. § 1951(a) and one count of Brandishing a Firearm During a

Crime of Violence (Aiding and Abetting) in violation of 18 U.S.C. § 924(c). Non-document

order issued 3/12/2013. On June 26, 2013, Bolek was sentenced to 141 months custody of the

U.S. Bureau of Prisons, 3 years supervised release, $400 total special assignment; and $900

restitution. Doc #: 83.




                                               1
                                           ANALYSIS

        Bolek now requests appointment of counsel pursuant to 18 U.S.C. §§ 3006A(a)(1) and

(c). Doc #: 144. Bolek asserts that he requires defense counsel to present an argument that his

sentence is unconstitutional as a result of the Supreme Court’s holding in Davis v. United States,

139 S. Ct 2319 (2019). Doc #: 144 at 5.

   I.      Appointment of Counsel


        Defendant’s claim that his sentence is unconstitutional under Davis would be properly

brought as a motion to vacate under 28 U.S.C. § 2255. Courts may appoint counsel to parties

seeking relief under § 2255 when the interests of justice so require. 18 U.S.C. § 3006A(a)(2)(B).

A court may decline to appoint counsel when the petitioner has a “good understanding of the

issues and the ability to present forcefully and coherently his contentions.” United States v.

Maker, 2011 U.S. Dist. LEXIS 144669, *6 (NDOH 2011) quoting Reese v. Fulcomer, 946 F.2d

247, 264 (3d Cir. 1991).

        Here, the interests of justice do not require counsel be appointed to Bolek for two

reasons. First, Bolek has shown a good understanding of the issue and the ability to forcefully

and coherently present his contentions by adequately raising his argument in his Motion for

Appointment of Counsel. Second, Bolek’s potential § 2255 petition, while non-frivolous, is

ultimately meritless.




                                                 2
    II.      Bolek’s Potential § 2255 Habeas Petition

          Bolek contends that some of his convictions violate due process in light of Davis.1 Doc

#: 144 at 2. The Supreme Court in Davis held that § 924(c)(3)(B) is unconstitutionally vague.

Davis, 139 S. Ct. at 2336. The offense of Brandishing a Firearm During a Crime of Violence in

violation of § 924(c) defines “crime of violence” using either §§ 924(c)(3)(a) or (b). Thus, if

Bolek’s conviction under § 924(c) was based on defining “crime of violence” under

§ 924(c)(3)(B), Bolek’s conviction would be unconstitutional.

          However, Bolek’s conviction was not based on § 924(c)(3)(B). Section 924(c)(1)(A)

prohibits the use or possession of a firearm during or in relation to a crime of violence or a drug

trafficking crime. “Crime of violence” is defined as an offence that is a felony and:

          (A) has as an element the use, attempted use, or threatened use of physical force
              against the person or property of another, or
          (B) that by its nature, involves a substantial risk that physical force against the
              person or property of another may be used in the course of committing the
              offense.
18 U.S.C. § 924(c)(3).

          The predicate offence to Bolek’s § 924(c) conviction (Count 11 of the indictment) is

Interference with Commerce by Robbery in violation of 18 U.S.C. § 1951(a) (Count 10 of the

indictment). Doc #: 1 at 11-12. Interference with Interstate Commerce occurs when someone:

          [I]n any way or degree obstructs, delays, or affects commerce or the movement of
          any article or commodity in commerce, by robbery or extortion or attempts or
          conspires so to do, or commits or threatens physical violence to any person or
          property in furtherance of a plan or purpose to do anything in violation of this
          section . . . .


1
 Bolek’s Motion is unclear as to which counts violate due process. Bolek was convicted of counts ten, eleven,
twelve, and thirteen of the indictment. Doc #: 144 at 2. However, he asserts that counts one and three violate due
process. Id.

                                                        3
18 U.S.C. § 1951(a). The definition of both robbery and extortion involve actual or attempted

force against a person or property of another. 18 U.S.C. §§ 1951 (B)(1), (2). Thus, the predicate

offence for Bolek’s § 924(c) conviction has an element of attempted or threatened use of

physical force against a person or property of another. Therefore, Bolek’s § 924(c) conviction is

based on the constitutional § 924(c)(3)(A), not the unconstitutional § 924(c)(3)(B).

       Nor does the fact that Bolek merely aided and abetted the crime affect this analysis. A

person who aids and abets is punishable as a principal. 18 U.S.C. § 2.

       Thus, because Bolek was able to adequately present his argument and because his

argument is meritless, Bolek’s Motion for Appointment of Counsel, Doc #: 144, is DENIED.

       IT IS SO ORDERED.


                                                 /s/ Dan Aaron Polster October 3, 2019___
                                                 Dan Aaron Polster
                                                 United States District Judge




                                                4
